Action to recover damages for personal injuries claimed to have been suffered as the result of the negligent operation of an automobile by the defendant Sam Chertok. The complaint alleges that the defendants Krasne had charge, care and management of the automobile, and that at the time of the accident it was operated by defendant Sam Chertok for and on behalf of the defendants Krasne. The complaint was dismissed at the close of the case as to defendants Krasne, and the court directed a verdict in favor of plaintiff and against defendant Sam Chertok for the sum of $15,000, after trial without a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.